Citation Nr: 0913402	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-05 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from February 1981 to November 
1984.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Veteran appeared before the undersigned Veterans Law 
Judge in January 2009 and delivered sworn testimony via video 
conference hearing at the RO in Louisville, Kentucky.


FINDINGS OF FACT

1.  An inservice stressor has not been verified by the 
objective evidence of record.

2.  Hepatitis C was not shown in service, and the objective 
medical evidence fails to establish a nexus or link between 
hepatitis C and the Veteran's active service. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated by active service. 38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).

2.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

By correspondence dated in March 2004, December 2004, March 
2005, March 2006, November 2007, and March 2008 the Veteran 
was informed of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of the claims, the 
assistance that VA would provide to obtain evidence and 
information in support of the claims, and the evidence that 
should be submitted if there was no desire for VA to obtain 
such evidence.  VCAA notice was provided prior to the initial 
AOJ adjudication.  Pelegrini.

In March 2006 the Veteran received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Board observes that other than the July 1983 clinical 
records pertaining to the Veteran's circumcision, no other 
service treatment records are associated with the claims 
file, and in December 2004 the RO made a formal finding as to 
the unavailability of the Veteran's service treatment 
records.  The Veteran's personnel records are associated with 
the claims file, as are VA and private medical records.  
Records from the Social Security Administration (SSA) are 
also associated with the claims file.  The Board has 
considered whether the Veteran should be scheduled for a VA 
examination with a medical opinion regarding a possible 
relationship between the disabilities on appeal and his 
military service.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board finds, however, 
that such an examination is not necessary to decide these 
claims as the evidence of record contains sufficient 
competent medical evidence to decide the claims.

In March 2009 the Board received a February 2009 VA 
psychiatric medical record that was not accompanied by a 
waiver of initial consideration by the RO.  The Board notes, 
however, that the fact that the Veteran has PTSD is not in 
dispute in this case, and the February 2009 VA record is 
essentially not relevant or probative in this case, as it 
does not prove or disprove the existence of a fact in dispute 
in this case.  The only dispute in this case relative to PTSD 
is whether an inservice sexual assault has been verified by 
the objective evidence of record.

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claims.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

I.  PTSD

The Veteran claims that he has PTSD as a result of a sexual 
assault during service.  In particular, the Veteran asserts 
that he was raped sometime around May 1983 in a tent by 
fellow service members during a military field training 
exercise.  The Veteran has also claimed (January 2009 Board 
Hearing transcript, page 16) that the inservice assault 
resulted in a torn penile foreskin that necessitated that the 
Veteran undergo circumcision to repair the injury.  Service 
treatment records reveal that in July 1983 the Veteran 
underwent circumcision for the surgical removal of excess 
foreskin from the penis; the operative diagnosis was 
phimosis.

A February 2009 VA medical record reflects a diagnosis of 
PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and the claimed inservice stressor; and 
credible evidence that the claimed inservice stressor 
actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).

In cases involving personal assault, the existence of a 
stressor in service does not have to be proven by the 
"preponderance of the evidence" because this would be 
inconsistent with the benefit of the doubt, or equipoise, 
doctrine contained in 38 U.S.C.A. § 5107(b).  YR v. West, 11 
Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 
279-280 (1999).

The Veteran does not allege, and a review of the Veteran's 
official military documentation contained in his claims file 
does not otherwise indicate, that he engaged in combat 
against enemy forces as contemplated by VA regulations, or 
that he has a combat-related stressor.  His personnel records 
do not reflect that he received any decorations or medals 
indicative of involvement in combat and there is no other 
sufficient indication of combat service.  As such, the Board 
finds that he did not "engage in combat."  Therefore, any 
alleged stressors in service must be independently verified, 
i.e., corroborated by objective credible supporting evidence.

There is no disputing that the veteran has PTSD; the issue 
before the Board is whether the competent evidence of record 
establishes that the Veteran's PTSD is a consequence of the 
alleged sexual trauma in service.  The February 2009 VA 
physician has arguably related the Veteran's PTSD to his 
military service.  However, after a review of the Veteran's 
claims file, the Board points out that the rationale for this 
finding was based solely on the report by the Veteran that he 
had been subject to sexual trauma during service, and the 
February 2009 VA examiner did not make a reference to any 
credible supporting evidence that the events as described by 
the Veteran actually occurred.  Swann v. Brown, 5 Vet. App. 
229, 232-33 (1993) (where a veteran's alleged stressors are 
uncorroborated, the Board is not required to accept a recent 
diagnosis of PTSD as being the result of the veteran's 
service).

Service treatment records reveal that in July 1983 the 
Veteran underwent circumcision for the surgical removal of 
excess foreskin from the penis; the operative diagnosis was 
phimosis.  The July 1983 records, however, do not support any 
of the Veteran's assertions regarding any sexual assault 
during his military service, and appear to reflect nothing 
other than a routine medical procedure.  An April 1984 mental 
status evaluation conducted in connection with the Veteran's 
attendance at PLDC (Primary Leadership Development Course) 
noted no psychiatric disability.

As for the Veteran's service personnel records, there is no 
indication that the Veteran underwent any behavior or 
performance related changes subsequent to the asserted July 
1983 assault.  In this regard, the Board observes that the 
Veteran requested and was approved for reenlistment in 
November 1983, just months after the claimed July 1983 
assault.  Moreover, from January 1984 to February 1984 the 
Veteran successfully completed PLDC.  Further, the Board 
notes that the Veteran even received supportive comments from 
his commanders when pursuing an administrative discharge from 
the service as a conscientious objector.  The Veteran did not 
undergo any reduction in rank during his military career, 
and, in fact, he was awarded a good conduct medal in January 
1984 near the end of his active service.

In his January 2005 stressor statement, and at the January 
2009 Board hearing (January 2009 Board hearing transcript, 
pages 26-27) the Veteran essentially indicated that he did 
not want to report the alleged inservice sexual assault 
incident or pursue further command involvement due to the 
fact that he did not want to be put out of the Army and lose 
his military career.  However, the Board notes that the 
Veteran began around February 1984 to pursue an 
administrative discharge from the Army, clearly indicating an 
intent to voluntarily end his military career.

In sum, the most probative evidence of record does not verify 
the Veteran's claimed stressor of a sexual assault.  The 
Veteran's service treatment records and service personnel 
records do not indicate that the Veteran was sexually 
assaulted.  The Veteran's service personnel records do not 
show a change in behavior or document deterioration in the 
Veteran's work performance in proximity to the alleged event.  
In fact, the Veteran was approved for reenlistment just a few 
months subsequent to the asserted assault, was sent and 
received additional training (PLDC) as a potential future 
leader in the Army, was awarded the good conduct medal near 
the end of his service, and was even given favorable command 
support while pursuing an administrative discharge from the 
military as a conscientious objector.

Accordingly, the Board does not find the evidence in support 
of the alleged in-service stressor to be credible.  Absent a 
verified stressor, service connection for PTSD is not 
warranted.

II.  Hepatitis C

In a statement received in August 2004 the Veteran indicated 
that he had hepatitis C as a result of dental work he had 
undergone during service at Ft. Ord in 1983.  He also 
contends that he may have contracted hepatitis C as a result 
of an alleged inservice sexual assault.  In a November 2004 
VA record the Veteran stated that he had hepatitis C as a 
result of an air gun that had given him shots during service.

The Veteran's available service treatment records contain no 
complaints or diagnoses of hepatitis C or any liver 
disability.

August 2001 VA laboratory testing contained no findings 
attributable to hepatitis C.

A January 2002 VA record noted that the Veteran had elevated 
liver enzymes.  The Veteran was informed of his hepatitis C 
status and was referred for follow-up.

At his Board hearing (January 2009 Board hearing transcript, 
page 35) the Veteran stated that his medical training as a 
certified nursing assistant had given him a knowledge of risk 
factors related to hepatitis C.  The Veteran did not offer 
any testimony regarding potential contraction of hepatitis C 
as a result of inservice dental work or from the use of air 
guns to administer shots during service.  Although the 
veteran admitted to the use of illegal drugs, the Veteran 
essentially stated that he knew for sure that he did not get 
hepatitis C from drug usage as he did not inject drugs into 
himself (January 2009 Board hearing transcript, page 38). 

Hepatitis C was not noted in the Veteran's available service 
treatment records, and no health professional has related the 
Veteran's hepatitis C to his period of service.  In fact, it 
does not appear that hepatitis C was noted until January 
2002, many years following the Veteran's 1984 discharge from 
service.

While the Veteran has asserted various theories as to how he 
may have contracted hepatitis C, the Board notes that he has 
primarily asserted that he has hepatitis C as a result of the 
claimed sexual assault during service.  As noted, however, 
the claimed inservice sexual assault has not been verified.  
Since the medical evidence of record fails to indicate that 
the Veteran had hepatitis C during service, or that hepatitis 
C has been etiologically related to service by competent 
clinical evidence of record, service connection for hepatitis 
C is not warranted.

Conclusion

The Board does not doubt the sincerity of the Veteran's 
opinion regarding this issue, and his statements and Board 
hearing testimony have been reviewed.  While the Veteran has 
indicated that he has received some medical training, the 
Veteran is not deemed competent to opine on a matter that 
requires specialized medical knowledge, such as the question 
of whether a chronic disability is currently present or a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In light of the absence of service treatment records, the 
Board has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  In reviewing the foregoing, the Board has been 
cognizant of the heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  The Board observes, however, that the Veteran 
has not claimed that he had any findings of hepatitis C or 
PTSD during service.  Moreover, the Veteran still has the 
burden to establish his claims by competent clinical evidence 
which is at least in equipoise, and has not done so in this 
case.

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit favorable determinations.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for hepatitis C is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


